DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.

This Non-Final office action is responsive to the Amendment filed on 06/17/2021. Claims 49-62, 64, 65 and 67-68 are pending in the case, all examined and rejected. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment/Remarks
Claim Rejection:
Applicants’ arguments see pages 8-12, filed on 06/17/2021 have been fully considered but are moot in a view of the new grounds of rejection necessitated by applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49-60 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison; Andrew James (U.S. Pub. 20100332568 A1), in a view of Handman; Etienne (U.S. Pub. 20060212444 A1) and in a further view of Ingrassia; Michael (U.S. Pub. 20100268360 A1). 
Regarding Claim 49 is an independent claim, Morrison discloses a method comprising:
 playing a locally stored media item on a computing device (Morrison: Fig:1 and [0025]; The user interface 112 may be configured in a variety of ways, such as to display media that is currently being played by the mobile media device 104 using functionality of the media module 108, further see [0022]; a mobile media device is described that may receive audio content wirelessly from a variety of different sources, which may be stored locally on the mobile media device); 
generating a plurality of different new streaming radio station creation user interface elements configured to provide streaming content (Morrison: Fig:4 and [0042]; a system 400 in an example implementation in which a user interface is used to configure which similarity functions are employed by the recommendation module 118 of FIG. 3. The media provider 102 in this example is illustrated as outputting a user interface 502 that includes a display of a plurality of similarity functions, 504, 506, 508, 510, (“Examiner considered as after entering a seed to generate the playlist, which may be local on the computer which create a user interface 502 including user interface elements such as 504, 506, 508, 510 and 512 to make additional recommendations to generate a playlist that is available for streaming from the media provider from other artists/albums in more of the fashion of a radio”), further see into Fig:8 and [0060]; Media included in the playlist may then be received at the computer via streaming from the media provider (block 806)), 
receiving a first input that identifies selection of one of the plurality of different new streaming radio station creation user interface elements to create a new streaming radio station based at least in part on the locally stored media item (Morrison: Fig:4 and [0046]; changes made may through interaction with the user interface 502 may then be communicated via the network 106 to the mobile media device 104, (“User select or adjust any of displayed of a plurality of similarity functions, 504, 506, 508, 510 and 512 to provide a recommendation to output one or more of a plurality of media that is available for streaming from the media provider based on provided locally stored seed data item is playing as seen into Fig:1-4”), further see into [0061]; playlist may be created based on a seed that is local to the computer, e.g., a song stored in memory 204 of the mobile media device 104), 
sending a request, by the computing device to a remote host computer, to create the streaming radio station based at least in part on the selection and the locally stored media item  (Morrison: [0060]; A communication is formed, for transmission via a network to a media provider, to request data that describes media that is available for streaming from the media provider (block 802), further see into [0061]; playlist may be created based on a seed that is local to the computer, e.g., a song stored in memory 204 of the mobile media device 104), 
receiving a link to the streaming radio station created by the remote host computer, the streaming radio station including streaming media content based at least in part on the locally stored media item (Morrison: Fig:9 and [0064]; The playlist 902 as displayed on the mobile media device 104 includes a plurality of media 904, 906, 906, further see into [0060]; A playlist is then created that references media that are available for streaming via the network to the computer from the media provider (block 804). further see into [0061]; the playlist may be created based on a seed that is local to the computer, e.g., a song stored in memory 204 of the mobile media device 104, further see into [0005]; to create a playlist based on media that is available locally at the computer and that includes media that is not available locally on the computer but is available to the computer remotely via a network connection and cause the playlist to be output by the computer so the media in the playlist that is not available locally on the computer is streamed to the computer via the network connection, further see into [0021]); and 
However, Morrison may not perceptibly recite every aspect of
wherein the plurality of different new streaming radio station creation user interface elements are generated
presenting, on a display of the computing device, the plurality of different new streaming radio station creation user interface elements that were generated based at least in part on the locally stored media item; 
the first input being received during the playing of the locally stored media item;
the request being sent during the playing of the locally stored media item; 
However, Handman teaches:
wherein the plurality of different new streaming radio station creation user interface elements are generated based at least in part on the locally stored media item  (Handman: Fig:8 and [0065]; content pop-up menu 800, which is generated in response to a user selecting a component of a graphical element, such as content art 332 of second graphic element 326. Content pop-up menu 800 includes menu choices such as “Why Did You Play This Song” menu choice 802, “Make a New Station from This Song” menu choice 804, “Buy This Song” menu choice 806 and “Buy This Album” menu choice 808, further see into [0046]; playback bar 334 may be featured as a component of second graphic element 326 to indicate how much of the currently provided song has already been played, further see into [0140]; the content object may be provided to the user through a hybrid method of streaming and downloading, (“So the content object 326 is downloaded fully to terminal 102, 104 or 106 before it is provided to the user, which considered as to be locally stored media content into user device”))
presenting, on a display of the computing device, the plurality of different new streaming radio station creation user interface elements that were generated based at least in part on the locally stored media item (Handman: Fig:8 and [0065]; content pop-up menu 800, which is generated in response to a user selecting a component of a graphical element, such as content art 332 of second graphic element 326. Content pop-up menu 800 includes menu choices such as “Why Did You Play This Song” menu choice 802, “Make a New Station from This Song” menu choice 804, “Buy This Song” menu choice 806 and “Buy This Album” menu choice 808, further see into [0140]; the content object may be provided to the user through a hybrid method of streaming and downloading, (“So the content object 326 is downloaded fully to terminal 102, 104 or 106 before it is provided to the user, which considered as to be locally stored media content into user device”))); 
the first input being received during the playing of the locally stored media item (Handman: [0067]; FIG. 10 depicts “Create New Station” panel 1000 that appears on graphical user interface 208 after the user has selected, for example, “Make a New Station from This Song” menu choice 804, further see into [0065]; content pop-up menu 800, which is generated in response to a user selecting a component of a graphical element, such as content art 332 of second graphic element 326 and further see into [0046]; playback bar 334 may be featured as a component of second graphic element 326 to indicate how much of the currently provided song has already been played, further see into [0140]; the content object may be provided to the user through a hybrid method of streaming and downloading, (“So the content object 326 is downloaded fully to terminal 102, 104 or 106 before it is provided to the user, which considered as to be locally stored media content into user device”));
the request being sent during the playing of the locally stored media item (Handman: [0067]; a station is automatically created in graphical user interface 208 after the user has selected “Make a New Station from This Song” menu choice 804, and further see into [0046]; playback bar 334 may be featured as a component of second graphic element 326 to indicate how much of the currently provided song has already been played, further see into [0140]; the content object may be provided to the user through a hybrid method of streaming and downloading, (“So the content object 326 is downloaded fully to terminal 102, 104 or 106 before it is provided to the user, which considered as to be locally stored media content into user device”)); 
Accordingly, it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method for creating personalized playback audio system based at least in part on media that is available locally on the computer with a viewport of Morrison to providing a method for creating personalized playback audio system based on media similarity data as taught by Handman. One would have been motivated to make such a combination so that provide a method for to effectively 
However, Morrison and Handman may not perceptibly recite every aspect of
transitioning from the playing of the locally stored media item to playing the streaming media content after the locally stored media item is finished playing.
However, Ingrassia teaches:
transitioning from the playing of the locally stored media item to playing the streaming media content after the locally stored media item is finished playing (Ingrassia: Fig:5 and [0051]-[0052]; At step 512, the electronic device can determine whether the playback of the local media item is over. For example, the electronic device can determine whether the playhead has reached the end of the media item, further into [0052]; If, at step 512, the electronic device determines that playback of the local media item has completed, process 500 can move to step 514. At step 514, the electronic device can switch playback from the local media to the media broadcast buffer).
Accordingly, it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method for creating personalized playback audio system based at least in part on media that is available locally on the computer with a viewport of Morrison and Handman to providing a method for seamlessly switching between the playback of media broadcasts and locally stored media in a single electronic device as taught by Ingrassia. One would have been motivated to make such a combination so that provide a method for to select a media item that is of interest to the user for play back and ensure that the user is provided with a substantially coherent media consumption experience, (Ingrassia: [0007]). 

Regarding Claim 50 is a dependent on claim 49; Morrison, Handman and Ingrassia teaches a method comprising:
wherein the remote host computer creates the streaming radio station based on seed data from the locally stored media item (Morrison: [0061]; playlist may be created based on a seed that is local to the computer, e.g., a song stored in memory 204 of the mobile media device 104, further see into [0060]; A playlist is then created that references media that are available for streaming via the network to the computer from the media provider (block 804)). 

Regarding Claim 51 is a dependent on claim 49; Morrison, Handman and Ingrassia teaches a method comprising:
wherein the streaming media content has characteristics similar to the locally stored media item (Morrison: [0031]; seed module 116 is further illustrated as including a grouping module 206 that is representative of functionality to form one or more groups 208 of similar media 110. As illustrated, the grouping module 206 may employ a similarity function 210 (which may be representative of one or more similarity functions) to locate groups of the media 110 that have similar characteristics. Thus, each group formed using the similarity function 210 shares characteristics that are common to the group and further see into [0061]; playlist may be created based on a seed that is local to the computer, e.g., a song stored in memory 204 of the mobile media device 104).

Regarding Claims 53 and 57 are similar in scope to claim 49 and are rejected similarly.
Regarding Claims 54 and 58 are similar in scope to claim 50 and are rejected similarly.
Regarding Claims 55 and 59 are similar in scope to claim 51 and are rejected similarly.


Claims 52, 56 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison, Handman and Ingrassia as applied to claim 49 and in a further view of Jonathan C. Cluts (U.S. Patent. 5616876 A).

Regarding Claim 52 is a dependent on claim 49; Morrison, Handman and Ingrassia teaches a method comprising:
sending a request, by the computing device to the remote host computer, to create a new streaming radio station based at least in part on the streaming media content (Morrison: [0060]; A communication is formed, for transmission via a network to a media provider, to request data that describes media that is available for streaming from the media provider (block 802), further see into [0061]; playlist may be created based on a seed that is remote to the computer, e.g., media that is available from the media provider 102 via the network 106), 
receiving a link to the new streaming radio station created by the remote host computer, the new streaming radio station including new streaming media content based at least in part on the streaming media content (Morrison: Fig:9 and [0064]; The playlist 902 as displayed on the mobile media device 104 includes a plurality of media 904, 906, 906, further see into [0060]; A playlist is then created that references media that are available for streaming via the network to the computer from the media provider (block 804). further see into [0061]; playlist may be created based on a seed that is remote to the computer, e.g., media that is available from the media provider 102 via the network 106, further see into [0005]; to create a playlist based on media that is available locally at the computer and that includes media that is not available locally on the computer but is available to the computer remotely via a network connection and cause the playlist to be output by the computer so the media in the playlist that is not available locally on the computer is streamed to the computer via the network connection, further see into [0021]); and 
However, Morrison and Handman may not perceptibly recite every aspect of
transitioning from the playing of the streaming media content to the new streaming media content after the streaming media content is finished playing.
However, Ingrassia teaches:
transitioning from the playing of the streaming media content to the new streaming media content after the streaming media content is finished playing (Ingrassia: Fig:4 and [0049]; At step 410, the electronic device can play back the media stream and the upcoming media item).
Accordingly, it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method for creating personalized playback audio system based on a stored-media-content on a user device with a viewport of Morrison and Handman to providing a method for seamlessly Ingrassia. One would have been motivated to make such a combination so that provide a method for to select a media item that is of interest to the user for play back and ensure that the user is provided with a substantially coherent media consumption experience, (Ingrassia: [0007]). 

However, Morrison, Handman and Ingrassia may not perceptibly recite every aspect of
wherein sending the request occurs during playing of the streaming media content;
However, an analogous art, Cluts teaches:
wherein sending the request occurs during playing of the streaming media content  (Cluts: Fig:9, Col: 17 and Ln: 6-10; method 900 begins at step 905 when the user selects a song to hear, When a playlist is selected, the audio on demand system begins to play the first song in the playlist, further see Col: 14 and Ln: 14-17 ;  the "more like" function of the present invention provides systems and methods for using a seed song (e.g., the current song) to add new songs to a playlist);
Accordingly, it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method for creating personalized playback audio system based on a stored-media-content on a user device with a viewport of Morrison, Handman and Ingrassia to providing a method for selecting and playing audio selections based on their subjective content as taught by Cluts. One would have been motivated to make such a combination so that provide a simple and effective way for a user to quickly assess music is likely to enjoy based on the music's subjective content and its similarity to a song the user is familiar with.

Regarding Claims 56 and 60 are similar in scope to claim 52 and are rejected similarly.


Claims 61-62 and 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison, Handman and Ingrassia as applied to claim 49 and in a further view of Lowe; Raymond et al. (US Publication 20150309844 A1; hereinafter Lowe, provisional application filed date: March, 6th 2012).

Regarding Claim 61 is a dependent on claim 49; Morrison, Handman and Ingrassia teaches a method comprising:
However, Morrison, Handman and Ingrassia may not perceptibly recite every aspect of
receiving a second input that identifies a request to tune the streaming radio station; revising the streaming media content based at least in part on the request to tune the streaming radio station; and playing a next media item of the revised streaming media content.
However, Lowe teaching:
receiving a second input that identifies a request to tune the streaming radio station; revising the streaming media content based at least in part on the request to tune the streaming radio station; and playing a next media item of the revised streaming media content (Lowe: Fig: 10 and [[0059]; at 1030, the Client Device receives user changes to control settings via a User Interface (“Examiner interpretation as a receiving a second input”). At 1040, the Client Device notifies the Distributer of changes in control settings and preference indicators (e.g., skips),(“Examiner interpretation as revising such as change into the streaming media content based at least in part of user requested by second input”), and process flow returns to 1010, where further playlist details are loaded, and additional audio clips can be played (“Examiner interpretation as playing a next media item of the revised streaming media content”), further see into [0127]-[0145], (“client device tunes to a new channel the channel profile should be loaded and the default rule sets applied, user input to changes to the slider controls and obtains additional audio clips can be played”). 
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method for seamlessly switching between the playback of media broadcasts and locally stored media in a single electronic device with a viewport of Morrison, Handman and Ingrassia to providing a method for personalized music streaming service to the user at terminal as taught by Lowe. One would have been motivated to make such a combination so that provide a customized streaming 

Regarding Claim 62 is a dependent on claim 61; Morrison, Handman, Ingrassia and Lowe teaches a method comprising:
However, Morrison, Handman and Ingrassia may not perceptibly recite every aspect of
wherein revising the streaming media content comprises changing an amount of a type of media item to be played in the streaming media content.
However, Lowe teaching:
wherein revising the streaming media content comprises changing an amount of a type of media item to be played in the streaming media content (Lowe: Fig:1 and [0046]; a variety of channels provided by the media delivery service, the device, or an application running on the device, can provide a user with a number of interactive controls, such as, for example, sliders, by means of which a user can make choices regarding the type, genre and feel of the music he or she wants to hear. Further into [0046]; For "Variety" a user can decide whether to have a narrower, "top hits" type listening experience, or whether to widen the universe of possible songs, and pick up lesser known "lost hits" as well, (“So obviously teaching that revising the streaming media content by changing into slider position will varying an amount of a type of media item to be played in the streaming media content”)).  
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method for seamlessly switching between the playback of media broadcasts and locally stored media in a single electronic device with a viewport of Morrison, Handman and Ingrassia to providing a method for personalized music streaming service to the user at terminal as taught by Lowe. One would have been motivated to make such a combination so that provide a customized streaming content delivery service according dynamically modified and updated by user preferences to deliver a highly personalized listening experience.

Claim 64 is a dependent on claim 62; Morrison, Handman, Ingrassia and Lowe teaches a method comprising:
However, Morrison, Handman and Ingrassia may not perceptibly recite every aspect of
wherein the type of the media item comprises a discovery type.  
However, Lowe teaching:
wherein the type of the media item comprises a discovery type (Lowe: Fig: 1 and [0046]; “For "Variety" a user can decide whether to widen the universe of possible songs, and pick up lesser known "lost hits" as well”, (“Examiner consider “lost hits” type as a discovery type”)).  
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method for seamlessly switching between the playback of media broadcasts and locally stored media in a single electronic device with a viewport of Morrison, Handman and Ingrassia to providing a method for personalized music streaming service to the user at terminal as taught by Lowe. One would have been motivated to make such a combination so that provide a customized streaming content delivery service according dynamically modified and updated by user preferences to deliver a highly personalized listening experience.

Regarding Claim 65 is a dependent on claim 62; Morrison, Handman, Ingrassia and Lowe teaches a method comprising:
However, Morrison, Handman and Ingrassia may not perceptibly recite every aspect of
wherein the type of the media item comprises a variety type.  
However, Lowe teaching:
wherein the type of the media item comprises a variety type (Lowe: Fig:14-15 and [0070]; slider position 1, named "Extra", draws audio clips whose field `category` is labeled as either PR or SE (=primary and secondary), “According to Fig:1 for "Variety" a user can decide whether to have a narrower, a station can be tuned to play a variety of media items (e.g., some “hits” and some less popular media items (e.g., using a “variety” setting) if slider keep into middle, “Examiner consider “keep slider into middle” as a variety type”)).  
Morrison, Handman and Ingrassia to providing a method for personalized music streaming service to the user at terminal as taught by Lowe. One would have been motivated to make such a combination so that provide a customized streaming content delivery service according dynamically modified and updated by user preferences to deliver a highly personalized listening experience.


Claims 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison, Handman and Ingrassia, in a view of Lowe as applied to claim 61 and in a further view of Hyman; David (US Publication 20120042248 A1; hereinafter Hyman, application Pub. date: February 16, 2012).

Regarding Claim 67 is a dependent on claim 61; Morrison, Handman, Ingrassia and Lowe teaches a method comprising:
However, Morrison, Handman, Ingrassia and Lowe may not perceptibly recite every aspect of
wherein the second input comprises a touch input on a slider user interface element.  
However, Hyman teaching:
wherein the second input comprises a touch input on a slider user interface element (Hyman: Fig:1 and [0008]; input medium may be one of a touch screen and further into [0008]; user interface that is configured to further comprise a slider tool that allows a user to choose one of a plurality of songs that are known to the user and a plurality of songs that are unknown to the user by moving the slider tool to a desired point along one of a vertical, horizontal, and a diagonal axis line).  
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method for seamlessly switching between the playback of media broadcasts and locally stored media in a single electronic device with a viewport of Morrison, Handman, Ingrassia and Lowe to providing a method for personalized music streaming service to the user at terminal as taught by Hyman. One would have been motivated to make such a combination so that provide a music device that enables a user to demand music of choice, and experience the music with a degree of user touch input participation.

Regarding Claim 68 is a dependent on claim 61; Morrison, Handman, Ingrassia and Lowe teaches a method comprising:
However, Morrison, Handman, Ingrassia and Lowe may not perceptibly recite every aspect of
wherein the streaming media content is revised based at least in part on a relative distance of the touch input from an end of the slider user interface element.  
However, Hyman teaching:
wherein the streaming media content is revised based at least in part on a relative distance of the touch input from an end of the slider user interface element (Hyman: Fig:1 and [0031]; the playlist generated may be based around the seed provided by the user. The amount of slide travelled by the slider may be viewed on a slide display 110. The slide display 110 may include a slide pointer that illustrates the position of the user selection in a slide spectrum. Further into Fig:7 and [0050]; position A representing request for songs that are completely known by user or 100% known songs 716. Similarly, position S of slider 104 that requests generation of 50% known songs and 50% unknown songs 718 (or similar songs) in a playlist. The playlist generated may be stored in a dynamically cached database for the position S 708. Another example illustrates a position X of slider that may communicate a request for generation of playlist that is composed of 10% known songs and 90% unknown songs 720 (e.g., similar songs) known by a user, (Obviously teaching that media content is revised based on relative position such as amount of distance traveled by slider”).  
Accordingly it would have been obvious to a person of ordinary skill in the art at a time the invention was made to modify a method for seamlessly switching between the playback of media broadcasts and locally stored media in a single electronic device with a viewport of Morrison, Handman, Ingrassia and Lowe to providing a method for personalized music streaming service to the user at terminal as taught by Hyman. One would have been motivated to make such a combination so that provide a music device that enables a user to demand music of choice, and experience the music with a degree of user touch input participation.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804,10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354,1361, 47 USPQ2d 1516,1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a). US 20130124533 A1: Methods, apparatuses, and computer programs are presented for updating song playlists based on received rating inputs from user devices.
b). US 20090158155 A1: Automatic and assisted playlist generation is accomplished by collecting data from users of a world-wide music information system.
c). US 20060212478 A1: Methods and systems for generating a subgroup of one or more media items from a library of media items.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683. The examiner can normally be reached Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.N.P/Examiner, Art Unit 2145                                                                                                                                                                                                        
/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145